SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-53371 GRYPHON RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0465540 (IRS Employer Identification Number) 1313 East Maple Street, Suite 201-462 Bellingham, Washington 98225 (Address of principal executive offices)(Zip Code) (360) 685-4238 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x The issuer had 117,425,000 shares of common stock issued and outstanding as of February 8, 2012. Table of Contents GRYPHON RESOURCES, INC. (An Exploration Stage Company) Table of Contents Page PART I. Financial Information Item 1. Financial Statements. Balance Sheets at December 31, 2011 (unaudited) and September 30, 2011 (audited) 1 Unaudited Statements of Operations for the three month periods ended December 31, 2011 and December 31, 2010 and the Exploration Stage Period of January 16, 2006 through December 31, 2011 2 Unaudited Statements of Cash Flows for the three month periods ended December 31, 2011 and December 31, 2010 and the Exploration Stage Period of January 16, 2006 through December 31, 2011 3 Unaudited Supplemental Disclosure of Non-cash Investing and Financing Activities for the three month periods ended December 31, 2011 and December 31, 2010 and the Exploration Stage Period of January 16, 2006 through December 31, 2011 4 Notes to Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. Other Information 24 Item 1. Legal Proceedings 24 Item 1a. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. [Removed and Reserved] 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 29 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (unaudited) GRYPHON RESOURCES, INC. (An Exploration Stage Company) Balance Sheets December 31, September 30, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable Shareholder advances (Note 6) Total current liabilities $ $ Total liabilities $ $ COMMITMENTS AND CONTINGENCIES (Notes 2, 3 and5) — — STOCKHOLDERS’ EQUITY Common shares, 400,000,000 shares par value $0.001 authorized, 117,425,000 and 105,025,000 issued and outstanding at December 31, 2011 and September 30, 2011 (Note 7) Paid-in Capital Common shares subscribed but not issued (Note 7) — Accumulated deficit in the exploration stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes to financial statements are an integral part of these financial statements 1 Table of Contents GRYPHON RESOURCES, INC. (An Exploration Stage Company) Statements of Operations Three Months ended December 31, Three Months ended December 31, January 16, 2006 (date of inception) through December 31, EXPENSES: Exploration expenses Professional and consultant fees Administrative expenses Investor relations Mineral properties impairments (Notes 2, 4 and 5) Total expenses $ $ $ Net loss from operations $ ) $ ) $ ) Other (Expense) Income: Interest expense — — ) Net loss from continuing operations ) ) ) Discontinued Operations: Net loss from discontinued operations (Note 8) $
